Title: Franklin’s Account with the Province of Georgia, [2 May 1774]: résumé
From: Franklin, Benjamin
To: 


<London, May 2, 1774. The first entry is June 1, 1769, and the last April 30, 1774. The charges are for three years’ salary at £100 per annum, £107 12s. 9d. for a mace and gowns, £16 1s. 2d. for the legal services of Thomas Life, and £15 12s. for miscellaneous expenses, a total of £439 5s. 11d. The receipts are three bills of exchange for £220 in all, leaving a balance due of £219 5s. 11d. The document is endorsed, in an unidentifiable hand, “Dr. Franklin’s acct. 1774.”>
